Citation Nr: 0729231	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-24 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetic 
retinopathy.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.

7.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1969 and from September 1970 to September 1974.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified in support of these claims at a hearing 
held at the RO in February 2007, before the undersigned 
Veterans Law Judge.

Below, the Board, in part, reopens the veteran's claim of 
entitlement to service connection for hepatitis.  The Board 
then addresses that claim as well as the claims of 
entitlement to service connection for hypertension and 
entitlement to an initial compensable evaluation for right 
ear hearing loss in the Remand section of this decision, 
below, and REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  The medical evidence of record does not include a 
diagnosis of PTSD.    

3.  Tinnitus is not related to the veteran's active service, 
including his exposure to noise.

4.  The veteran does not currently have diabetic retinopathy.

5.  The RO denied the veteran entitlement to service 
connection for left ear hearing loss and hepatitis in a 
rating decision dated in January 1995.

6.  The RO notified the veteran of the January 1995 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.

7.  The evidence received since January 1995 is neither 
cumulative, nor redundant of the evidence previously of 
record, and by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for left ear hearing loss and raises a reasonable possibility 
of substantiating that claim.  

8.  Left ear hearing loss is related to the veteran's active 
service.  

9.  The evidence received since January 1995 is neither 
cumulative, nor redundant of the evidence previously of 
record, and by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for hepatitis and raises a reasonable possibility of 
substantiating that claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2006).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).

3.  Diabetic retinopathy was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2006).

4.  The January 1995 rating decision, in which the RO denied 
entitlement to service connection for hepatitis and left ear 
hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

5.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for left ear 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).

6.  Left ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

7.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for hepatitis.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letters dated August 2003, October 
2003, July 2004 and March 2006, the first two sent before 
initially deciding those claims in a rating decision dated 
February 2004.  The timing of such notices reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The collective content of such notices also reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II and Dingess/Hartman.  
In the notice letters, the RO acknowledged the claims being 
decided, notified the veteran of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist, 
and indicated that it was developing his claims pursuant to 
that duty.  The RO also provided the veteran all necessary 
information on disability ratings and effective dates.  As 
well, it identified the evidence it had received in support 
of the claims being decided and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all evidence and information he had in his possession 
that pertained to, and that he thought would support, his 
claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to these claims, 
including service medical records, Reserve records, and post-
service VA and private treatment records.  The veteran does 
not now claim that there is any outstanding evidence for VA 
to secure in support of the claims being decided.    

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording him VA 
examinations, during which examiners addressed whether the 
disabilities at issue in this decision were present and, of 
so, whether they were related to the veteran's service.  
Since then, the veteran has not alleged that the reports of 
these examinations are inadequate to decide the claims now at 
issue in this decision.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Claims for Service Connection

The veteran claims entitlement to service connection for 
PTSD, tinnitus and diabetic retinopathy.    

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain organic 
diseases of the nervous system if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and such condition manifested to a degree of 10 percent 
within one year from the date of discharge with no evidence 
of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  PTSD

According to written statements submitted during the course 
of this appeal and a transcript of the veteran's hearing 
testimony, presented in February 2007, although the veteran 
has not been diagnosed with PTSD, he believes he has the 
disability.  Allegedly, during his lifetime, particularly 
after being dismissed from the sheriff's office, other 
individuals, including his spouse, recognized that he had 
such disability.  They reportedly noticed that the veteran 
was under a significant amount of stress, which was affecting 
his personality.  The veteran contends that he developed this 
disability secondary to the combat in which he engaged during 
service.  He further contends that he has not yet sought 
treatment for symptoms related thereto, but plans to do so in 
the near future.  

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown that a veteran engaged in combat with the enemy, 
the veteran's lay testimony regarding the reported stressors 
will be accepted as sufficient evidence of their actual 
occurrence, provided the testimony is found to be consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2006).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  VA's General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such a case, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence of record.  Doran v. Brown, 6 Vet. App. 283, 290-91 
(1994).  

In this case, the record fails to satisfy the first element 
of a PTSD claim under 38 C.F.R. § 3.304(f), because, as the 
veteran has acknowledged, it does not include medical 
evidence diagnosing PTSD.  

During service, the veteran engaged in combat with the enemy 
while serving in Vietnam and was awarded, in part, a Combat 
Action Ribbon.  During that time period, he received 
treatment for various medical problems, but never expressed 
any complaints associated with his mental health.  On 
separation examination conducted in February 1974, an 
examiner noted a normal psychiatric evaluation.  

Following discharge from service, the veteran continued to 
receive treatment, both VA and private, for various medical 
problems, including complaints of stress and anxiety 
expressed in 2002, but no medical provider attributed such 
complaints to PTSD.  During a VA PTSD examination conducted 
in January 2004, an examiner specifically concluded that the 
mental status evaluation was normal.  Moreover, during a VA 
preventive health screening conducted in January 2005, a 
nurse indicated that the screening for PTSD was negative.  

The veteran has submitted no evidence other than his own 
assertions diagnosing PTSD.  These assertions are 
insufficient to establish the existence of such a disability 
as the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to diagnose a medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In the absence of medical evidence diagnosing PTSD, the Board 
concludes that PTSD was not incurred in or aggravated by 
service.  In deciding this claim, the Board considered 
whether the veteran was entitled to the benefit of the doubt 
in the resolution of his claim.  However, as the 
preponderance of the evidence is against such claim, the 
doctrine is not for application and the claim must be denied.  

2.  Tinnitus

The veteran asserts that he first experienced ringing in his 
ears in service, when he suffered acoustic trauma while 
engaged in combat with the enemy.  During this time, he was 
often in close proximity to shell and artillery explosions.  
Allegedly, since then, he has continued to experience 
ringing, albeit intermittently, in his ears.

A report of VA audiological examination conducted in January 
2004 confirms that the veteran currently has tinnitus.  The 
question thus becomes whether, as alleged, the disability is 
related to in-service noise exposure or otherwise to the 
veteran's period of active service.  

The veteran's service medical records confirm that, during 
service, the veteran was exposed to noise and expressed ear 
complaints.  However, such complaints did not include ringing 
in the ears.  Moreover, during that time period, no medical 
professional attributed such complaints to tinnitus.  Rather, 
they diagnosed hearing loss and a perforated eardrum.

Following discharge, during the January 2004 VA examination, 
an examiner diagnosed tinnitus, noted the veteran's in-
service and post-service history of noise exposure, and 
opined that it was less likely than not that the tinnitus was 
related to the veteran's service.  He based this opinion on a 
finding that there was no evidence of tinnitus in service.  

The veteran has not submitted a medical opinion refuting that 
of the VA examiner, noted above.  Rather he merely asserts 
that a relationship exists between his tinnitus and his 
service.  Again, under Espiritu v. Derwinski, 2 Vet. App. at 
494-95, his assertions may not be considered competent 
evidence of a nexus between a currently disability and 
service.  

Inasmuch as there is no competent medical evidence of record 
establishing that the veteran's tinnitus is related to his 
active service, including in-service noise exposure, the 
Board concludes that such disability was not incurred in or 
aggravated by service.  In deciding this claim, the Board 
considered whether the veteran was entitled to the benefit of 
the doubt in the resolution of this claim.  However, as the 
preponderance of the evidence is against such claim, the 
doctrine is not for application and the claim must be denied.  

3.  Diabetic Retinopathy

The veteran asserts that he has vision impairment that he 
believes is secondary to his diabetes.  He claims that a 
physician first diagnosed this impairment as diabetic 
retinopathy during the prior year and a half.  

According to the veteran's service medical records, the 
veteran expressed eye complaints during service.  However, no 
medical professional attributed such complaints to diabetic 
retinopathy.  

According to his post-service medical records, he developed 
diabetes following discharge, which the RO service connected.  
Since then, he has received treatment for, and undergone VA 
examinations of, such disability; however, during treatment 
visits and examinations, no medical professional diagnosed 
him with diabetic retinopathy.  In fact, during VA diabetes 
and eye examinations conducted in January 2004, examiners 
noted essentially normal eyes, diagnosed diabetes with no 
complications and concluded that the veteran had no evidence 
of diabetic retinopathy.  Moreover, during a VA outpatient 
treatment visit in March 2006, an optometrist diagnosed 
"negative diabetic retinopathy."

The veteran asserts that he has diabetic retinopathy.  
However, as explained above, his assertions may not be 
considered a competent diagnosis of a current disability.  
Inasmuch as there is no competent medical evidence of record 
establishing that the veteran currently has diabetic 
retinopathy, the Board concludes that such disability was not 
incurred in or aggravated by service and is not proximately 
due to or the result of a service-connected disability.  In 
deciding this claim, the Board considered whether the veteran 
was entitled to the benefit of the doubt in the resolution of 
this claim.  However, as the preponderance of the evidence is 
against such claim, the doctrine is not for application and 
the claim must be denied.  

B.  Claims to Reopen

The RO previously denied the veteran's claims of entitlement 
to service connection for left ear hearing loss and hepatitis 
in a rating decision dated January 1995.  The RO based its 
denial on findings that audiometric results did not meet the 
criteria for defective hearing and that the service medical 
records were negative for a diagnosis of, or treatment for, 
hepatitis.  In deciding the veteran's claims, the RO 
considered the veteran's service medical records (in 
microfiche form) and written statements of private 
physicians.     

The RO notified the veteran of the January 1995 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.  The January 1995 rating decision is thus final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1994).

The veteran attempted to reopen his claims for service 
connection for left ear hearing loss and hepatitis via a VA 
Form 21-526 (Veteran's Application for Compensation and/or 
Pension) and a written statement received in June 2003 and 
August 2003, respectively.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis with consideration given to all of the evidence of 
record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2006)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the RO's January 1995 rating decision includes copies 
of service medical records printed from microfiche, VA and 
private treatment records, reports of VA examinations, 
written statements of the veteran and his representative, and 
a transcript of the veteran's hearing testimony.  

This evidence is new as it was not previously submitted to 
agency decision makers and is neither cumulative, nor 
redundant of the evidence of record at the time of the last 
prior final denial.  This evidence is also material because, 
by itself or when considered with the evidence previously of 
record, it relates to unestablished facts necessary to 
substantiate the claims for service connection for left ear 
hearing loss and hepatitis and raises a reasonable 
possibility of substantiating those claims.  

1.  Left Ear Hearing Loss

A report of VA audiological examination conducted in January 
2004 establishes that the veteran has left ear hearing loss 
by VA standards.  The absence of this type of evidence formed 
the basis of the RO's previous denial of the veteran's claim 
for service connection for left ear hearing loss.

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for left ear hearing loss.  
As well, it may decide this claim on its merits because, as 
previously explained, VA has satisfied its duties to notify 
the veteran of the evidence needed to substantiate this claim 
and to assist him in the development of the claim.  

The veteran asserts that he first experienced left ear 
hearing loss in service, when he suffered acoustic trauma 
while engaged in combat with the enemy.  Allegedly, since 
then, he has continued to experience left ear hearing loss.

A report of VA audiological examination conducted in January 
2004 confirms that the veteran currently has left ear hearing 
loss by VA standards.  The question thus becomes whether, as 
alleged, the disability is related to in-service noise 
exposure or otherwise to the veteran's period of active 
service.  

The veteran's service medical records confirm that, during 
service, the veteran was exposed to noise, reported hearing 
impairment and was diagnosed with early left ear hearing 
loss.  Audiometric findings dated during that time period do 
not establish left ear hearing loss by VA standards.  

Following discharge from service, during a VA examination 
conducted in January 2004, an examiner diagnosed the veteran 
with left ear hearing loss by VA standards.  As well, the 
examiner opined that the veteran's left ear hearing loss was 
not related to service.  He based this opinion on what he 
believed was an absence of evidence of in-service left ear 
hearing loss.  

The Board acknowledges the VA examiner's opinion, but finds 
it of no probative value since it appears to be based on an 
inaccurate factual background.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  Nonetheless, the Board believes that there 
is sufficient evidence of record to find that the veteran's 
left ear hearing loss is related to his active service.  His 
service medical records note multiple reports of exposure to 
noise and multiple complaints of hearing impairment.  
Moreover, they include a diagnosis of early left ear hearing 
loss that was then insufficiently severe to constitute such 
loss by VA standards.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss).  The fact that the hearing loss was mild in 
service does not negate the fact that it existed and was 
considered by a medical professional to be in its early 
stages. 38 C.F.R. § 3.303(b).

Based on the foregoing, the Board concludes that left ear 
hearing loss was incurred in service.  Inasmuch as evidence 
supports the veteran's claim for service connection for such 
disability, it must be granted.  

2.  Hepatitis

Copies of the veteran's service medical records, which in 
January 2005 were in microfiche form only, establish that in 
1967, the veteran was hospitalized for hepatitis.  The 
absence of this type of evidence formed the basis of the RO's 
previous denial of the veteran's claim for service connection 
for hepatitis.

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for hepatitis.  It may not, 
however, decide this claim on its merits as VA has not yet 
satisfied its duty to assist the veteran in the development 
of this claim.  


ORDER

Service connection for PTSD is denied.

Service connection for tinnitus is denied.

Service connection for diabetic retinopathy is denied.

Service connection for left ear hearing loss is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for hepatitis is reopened 
and, to that extent only, granted.


REMAND

The veteran also claims entitlement to service connection for 
hepatitis and hypertension and entitlement to a higher 
initial evaluation for right ear hearing loss.  Additional 
action is necessary before the Board decides these claims.

As previously indicated, the VCAA is applicable to the 
veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duty to assist the 
veteran.  Any decision to proceed in adjudicating these 
claims would therefore prejudice the veteran in the 
disposition thereof.

First, during his hearing held in February 2007, the veteran 
testified that he was hospitalized for four months in service 
for hepatitis, two months on a hospital ship, the name of 
which he cannot recall, and two months in a Naval hospital in 
Subic Bay in the Philippines.  His service personnel file, or 
more specifically, a report of replacement examination 
conducted in October 1969 found therein, confirms that he was 
hospitalized in service in 1967 for hepatitis.  The same 
report, however, indicates that he was hospitalized at 
facilities in Vietnam, Guam and the United States.  
Clarification of this matter is needed on remand so that VA 
can endeavor to obtain and associate with the claims file 
records of the veteran's hospitalization(s).

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations in support of the claims being remanded 
are necessary.  With regard to the veteran's claim of 
entitlement to service connection for hepatitis, VA has not 
yet afforded the veteran an examination despite evidence 
confirming in-service hospitalization for hepatitis and 
written statements alleging the existence of residuals 
thereof.  

With regard to the veteran's claim of entitlement to a higher 
initial evaluation for right ear hearing loss, VA afforded 
the veteran an examination during the course of this appeal.  
However, the report of that examination is insufficient to 
decide this claim.  Since the veteran underwent such 
examination in January 2004, during his hearing, he asserted 
that his right ear hearing loss had worsened.  Given this 
assertion, another examination is necessary so that an 
examiner can describe the current level of impairment caused 
by the veteran's right ear hearing loss.

With regard to the veteran's claim of entitlement to service 
connection for hypertension, during his hearing, the veteran 
asserted for the first time that such disability was related 
to his service-connected diabetes.  VA outpatient treatment 
records confirm that the veteran currently has hypertension, 
but the RO did not consider in the first instance whether, as 
recently asserted, such disability is proximately related to 
the veteran's service-connected diabetes.  Moreover, it did 
not afford the veteran a VA examination for the purpose of 
obtaining a medical opinion on the matter.  

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Contact the veteran and ask him to 
identify the names and locations of the 
hospital(s) where he received hepatitis 
treatment in service.  

2.  After securing any necessary 
authorization, obtain and associate with 
the claims file records of the 
hospitalization(s).  

3.  After all treatment records have been 
associated with the claims file, arrange 
for the veteran to undergo a VA 
examination in support of his claim for 
service connection for hepatitis.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the veteran has 
hepatitis and, if so, whether it is 
at least as likely as not related to 
the veteran's in-service hepatitis; 

b) if not, indicate whether the 
veteran residuals of the in-service 
hepatitis; and

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Also arrange for the veteran to 
undergo a VA examination in support of 
his claim for service connection for 
hypertension.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the veteran has 
hypertension and, if so, whether it 
is at least as likely as not related 
to the veteran's active, or whether 
it manifested to a compensable 
degree within a year of his 
discharge therefrom; 

b) if not, opine whether the 
hypertension is proximately due to 
or the result of the veteran's 
service-connected hypertension; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Also arrange for the veteran to 
undergo a VA audiological examination in 
support of his claim for a higher initial 
evaluation for right ear hearing loss, 
now service-connected bilateral hearing 
loss.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify the severity of the 
veteran's bilateral hearing loss by 
providing speech discrimination 
scores, puretone thresholds, and the 
puretone threshold average. 

6.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the remanded claims.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
             M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


